DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	The following is a Final office action in response to the communication received on December 20, 2021. Claims 1, 7-8, and 14-15 are amended. Claims 1-20 are pending and examined herein. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) will explain his position as set forth below.
Under step 1, claims 1-7 are a processor-implemented method; claims 8-14 are a system; and claims 15-20 is a computer program product comprising a non-transitory CRM and stored on the non-transitory CRM. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two 
	Next, per 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter PSMEG) to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) An abstract idea as recited per claims 1, 8, and 15 (and taking recitation of claim 1 as representative claim as the subject matter of claims 8 and 15 is substantially similar) is as follows: (a) receiving, [...], a plurality of data related to an individual’s upcoming events; (b) identifying, [...], an upcoming event corresponding to the individual's upcoming events based on the plurality of received data; (c) extracting, [...], event parameters from the plurality of received data using natural language processing [...] analyses of language to extract different types of key elements; (d)  tagging and categorizing content in sentences based on the extracted event parameters, wherein each of the sentences contains terms associated with a theme of a gathering, duration of the identified upcoming event, and a venue; (e) determining, [...], purchasable products associated with the identified upcoming events and the extracted event parameters based on searching inventories for additional quantities of the determined purchasable products based on a need of the individual; (f) simultaneously collecting, [...], a plurality of purchase history data associated with the individual from a plurality of [... sources]; (g) determining, [...], a product within the determined purchasable products was previously purchased by the individual based on the determined plurality of purchase history data associated with the 
	Further, dependent claims 2, 9, 16; 3, 10, 17; 4, 11, 18; 5, 12, 19; 6, 13, 20; and 7, 14 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For example, when one or more dependent claims recite(s) abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and step 2B inquires as set forth below. Taking recitation of claims 7 and 14 as an example, they recite wherein the transmitting (or communication) of the generated promotions to the individual is selected from a group consisting of [emails, SMS, claims 2, 9, 16 further recite purchasable services that can be communicated based on user data associated with upcoming event; claims 3, 10, 17 further describe event parameters; claims 4, 11, 18 further describe manually configured expiration data of products; claims 5, 12, 19 further describe promotions that are generated for products for upcoming events; claims 6, 13, 20 further describe terms and conditions associated with promotion.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing targeted promotion based on analyzing gathered purchase history and upcoming event information associated with a user, which is certain methods of organizing human activity (applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes (applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion), i.e. as it applies here the abstract idea can be implemented in human analog, but for the recitation of additional elements (analyzed under prong two and step 2B below), for example steps humans go through in human mind while planning or prior to upcoming event, possibly via interpersonal communication, e.g. planning a grocery shopping trip  such as observing what 
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 Revised PSMEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more claims 1, 8, and/or 15), and transmitting to one or more users' emails, SMS, social posts, displayed on a graphical user interface of a mobile application or on a seller website (claims 7 and 14). Remainder of the claims, namely 2-6, 9-13, and 16-20 either repeat the one or more additional elements as already noted above or simply do not recite an additional element, accordingly note prong one analysis. 
	However, as would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the foregoing additional elements are generic. They are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions e.g. executing the steps by a processor (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1, 4-6, and their associated disclosure; [0025]-[0031]; [0040]-[0057]. 
	Also, here an individual's data is received, and using/utilizing natural language processing technologies, wherein the natural language processing technology includes morphological, grammatical, syntactic, and semantic analyses of language, which are described at a high level of generality (see at least as-filed specification paragraph [0031]), generates metadata and extracts event parameters or key elements which are extracted from sentences in received user data, such data gathering is considered insignificant extra-solution activity (MPEP 2106.05(g)) such that promotions based on user needs can be targeted. For example, a mere data gathering such as a step of obtaining information about credit card transactions so that the mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering content such as a promotion based on analysis of collected user data, see at least as-filed spec. para. [0002]-[0003]; [0030]-[0038], which is a process similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group). 
	Furthermore, as apparent from as-filed specification paragraph [0031] recitation of "by utilizing natural language processing technologies, wherein the natural language processing technology includes morphological, grammatical, syntactic, and semantic analyses of language" is described at a high level of generality note (i) "By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem"))" - see MPEP 2106.05(f); and/or (ii) see MPEP 2106.05(h) "For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)." [similarly here use or utilization of NLP technologies is described at a high level of generality and lacks details as to "how" which is equivalent of "apply NLP technologies" and/or general linking to a technical field of use to execute the abstract idea (as noted per prong one)].
	The additional elements also implement the abstract idea in a technical environment such as (i) a network based communication environment e.g. Internet (see Figs. 1, 4, and their associated description), for instance once again at least note receiving, by a processor, a plurality transmitting through a user interface, a user mobile device or user social media sites (claims 1, 8, and/or 15); and transmitting to one or more users' emails, SMS, social posts, displayed on a graphical user interface of a mobile application or on a seller website (claims 7 and 14); and merely generally link the idea to a field of use, once again, such as by making use of natural language processing technologies to analyze data as humans do through inter-personal communication to plan for an upcoming event e.g. shopping/grocery trip, travelling/vacation, etc. Thus, the additional elements fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and/or a field of use (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted promotion based on analyzing gathered purchase history and upcoming event information associated with a user (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing targeted promotion based on analyzing gathered purchase history and upcoming event information associated with a user - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality. As, such the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant extra solution activity such as data gathering, the Examiner relies on court cases and publications that demonstrate that such a way to gather data is indeed well-understood, routine, or conventional in the industry or art, note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received from plurality of databases e.g. searching or querying databases and based on analysis targeted promotions are to be transmitted over a network]; and
	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyse the data to enable the creation of new database fields.", (d) Pub. No.: US 2011/0060645 [0090] note "The external content may be identified based on criteria including the nature of the content that can be processed. For example, content from a selectable domain may include all content that is operable to be processed by a means of semantic analysis (including approaches such as natural language processing of unstructured text, named entity extraction, mapping to linked data through open standards for semantic representation, and many other approaches that are well known in the art)."; (e) Pub. No: US 2017/0091841 [0019] "Recommendation program 122 recommendation program 122 analyzes the retrieved product information to characterize the product and determine similar products. Product recommendation program 122 determines product categorization, product characterization, product attributes, and identifies similar products using one or more known methods such as extracting information from embedded metadata, tags, using NLP, deep linguistic processing, or other known information extraction techniques to collect data used to classify and characterize the product to be rated. As is known to one skilled in the art, deep linguistic processing is a natural language processing framework that uses theoretical and descriptive linguistics. Deep linguistic processing provides a knowledge-rich analysis through manually developed grammars and language resources capturing long distance dependencies and underlying predicate-argument structures. Using a number of known techniques, recommendation program 122 identifies products that are similar to the product being rated."; and (f) Pub. No.: US 2018/0113856 see Fig. 1 and its associated description - [similarly here event parameters are extracted and metadata is used for tagging and categorizing contents in sentence using natural language processing techniques from received data].
	
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	
Regarding, mere use of database and interface, besides being generic is indeed well-understood, routine, or conventional in the industry or art, note as follows:
	
only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)."; and  
(ii) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here a product database and plurality of databases merely store product and user inventory information which is retrieved to generate recommendations].

	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holtzclaw et al. (Patent No.: US 9,369,536) referred to hereinafter as Holtzclaw, in view of Bracewell (Pub. No.: US 2016/0260108), in view of Trabelsi et al. (Pub. No.: US 2017/0243244) referred to hereinafter as Trabelsi, Carbonell et al. (Pub. No.: US 2015/0019373) referred to hereinafter as Carbonell, and in view of Wallace et al. (Pub. No.: US 2019/0165967) referred to hereinafter as Wallace.
	As per claims 1, 8, and 15, Holtzclaw discloses per claim 1: a processor-implemented method for cognitive event-related promotion generation, the processor-implemented method comprising; per claim 8: a computer system for cognitive event-related promotion generation, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising; and per claim 15:  computer program product for cognitive event-related promotion generation, the computer program product comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising (see at least Figs. 1, 7, and their associated descriptions; col 3 line 56 - col 4 line 44 note "The electronic commerce service 102 may include processor(s) 104, network interface(s) 106, and memory 108. The processor(s) 104 may include any one or more central pro-cessing units or graphic processing units. The network inter-face(s) 106 may support both wired and wireless connections to networks, such as cellular networks, satellite networks, cable networks, radio networks, WiFi networks, short range networks (e.g., Bluetooth, IR, and so forth.). The memory 108 (and other memories described throughout) is an example of non-transitory computer-readable storage media and may include volatile, nonvolatile memory, and/or other persistent and/or auxiliary non transitory computer-readable storage"; col 7 line 65 - col 8 line 57; col 9 lines 52-67 note "In the context of software, the operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform computer-readable medium or other computer storage device ... Some or all the methods may alternatively be embodied in specialized computer hardware. In addition, the components referred to herein may be implemented in hardware, Software, firmware or a combination thereof." - thus Holtzclaw discloses a computer/processor implemented method - per claim 1, a computer system - per claim 8, and a computer program product - per claim 15 for providing user event related one or more recommendations or promotions):
	- per claim limitations of claims 1, 8, and 15:
(a) Holtzclaw discloses receiving, by a processor, a plurality of data related to an individual’s upcoming events (see Fig. 6; col 3 lines 6-12 note "user data may indicate an event, the event being associated with user behavior which has a tendency to occur following the event. For example, purchases of major appliances tend to follow the purchase of a new house, and purchases of School Supplies tend to follow the birth of a child. Such user behavior may follow the event closely in time or years in the future"; col 4 lines 58-66 note "The user data 114 may include at least one of personal information, social network-ing activity, wish lists, user communications, pictures, or user behavior data, such as user behavior data 116. The user behavior data 116 may include a browsing history, a purchase history, product reviews associated with the user, collabora-tive shopping or browsing information, or user communica-tions. The user data 114 may be received from any number of Sources."; col 8 lines 30-43 note "Further, the electronic commerce service 102 may also communicate with one or more other 
(b) Holtzclaw discloses identifying, by the processor, an upcoming event corresponding to the individual's upcoming events based on the plurality of received data (see Fig. 6; col 3 lines 24-37 note "FIG. 1 illustrates example electronic commerce service device(s) configured with functionality for generating a time-line of significant events associated with a user and of user behavior that is contextually relevant to the events, with func-tionality for predicting user behavior that has a tendency to occur after an event, and with functionality for providing item recommendations associated with the predictions"; col 4 lines 58-66 note "The user data 114 may include at least one of personal information, social network-ing activity, wish lists, user communications, pictures, or user behavior data, such as user behavior data 116. The user behavior data 116 may include a browsing history, a purchase history, product reviews associated with the user, collabora-tive shopping or browsing information, or user communica-tions. The user data 114 may be received from any number of Sources."; col 8 lines 30-43 note "Further, the electronic commerce service 102 may also communicate with one or more other user data sources 708."; col 7 lines 12-64 note "Further, the user data 114 may be indicative of one or more significant events that are associated with user behavior which has a tendency to occur following the events. For example, the user data 114 may be indicative of the birth of a child, and that event may be associated with a purchase of school supplies several years in the 
(d*) Holtzclaw discloses [...] ... associated with a theme of a gathering, duration of an event, and a venue (see Figs. 1 "114" "116" "122" , 6, 8, and their associated disclosure; col 3 lines 12-15; col 5 lines 49-53 "one significant event is the birth of a child, the timeline module 112 may determine that the child starting School in five to six years is a predicted significant event that should be included in the timeline structure"; col 7 lines 17-22; lines 55-64);

(e) Holtzclaw discloses determining, by the processor, purchasable products associated with the identified upcoming events and the extracted event parameters [...] (see Fig. 6 and its associated description; Fig. 9 note "916"; col 3 lines 6-12 note "user data may indicate an event, the event being associated with user behavior which has a tendency to occur following the event. For example, purchases of major appliances tend to follow the purchase of a new house, and purchases of School Supplies tend to follow the birth of a child. Such user behavior may follow the event closely in time or years in the future"; col 7 lines 12-64 note "Further, the user data 114 may be indicative of one or more significant events that are associated with user behavior which has a tendency to occur following the events. For example, the user data 114 may be indicative of the birth of a child, and that event may be associated with a purchase of school supplies several years in the future."; col 10 line 65 - col 11 line 1 - thus based on event parameters such as occurrence of first event, examples birth, purchase, etc., associated with one or more users, item or product or purchasable product are recommended);
(g) Holtzclaw discloses determining, by the processor, a product within the determined purchasable products was previously purchased by the individual based on the determined plurality of purchase history data associated with the individual (see Fig. 5 "504," Fig. 6, and 

(h) Holtzclaw discloses determining, by the processor, whether a promotion needs to be generated [...] based on the individual's purchase history  (see Fig. 5 "504," Fig. 6, and their associated descriptions; col 1 lines 6-26; col 2 line 15 - col 3 line 15 note "the user data may include the above-described timeline structure. The user data may indicate an event, the event being associated with user behavior which has a tendency to occur following the event. For example, purchases of major appliances tend to follow the purchase of a new house"; col 7 lines 8-64 note "Upon determining item recommendations, the recommen-dation module 130 provides those item recommendations to the user. The recommendation module 130 may provide the recommendations through at least one of an email, real-time browsing, a text message, social networking post, microblog post, or a multi-media message."; col 11 lines 22-34).
(i) Holtzclaw discloses in response to determining that the promotion needs to be generated [...] (see Fig. 5 "504," Fig. 6, and their associated descriptions; col 1 lines 6-26; col 2 line 15 - col 3 line 15 note "the user data may include the above-described timeline structure. The user data may indicate an event, the event being associated with user behavior which has a tendency to occur following the event. For example, purchases of major appliances tend to follow the purchase of a new house"; col 7 lines 8-64 note "Upon determining item recommendations, the recommen-dation module 130 provides those item recommendations to the user. The recommendation module 130 may provide the recommendations through at least one of an email, 
(j*) Holtzclaw discloses [...] generating, by the processor, a targeted promotion for the individual on the determine purchasable products (see Fig. 5 "504," Fig. 6, and their associated descriptions; col 1 lines 6-26; col 2 line 15 - col 3 line 15 note "the user data may include the above-described timeline structure. The user data may indicate an event, the event being associated with user behavior which has a tendency to occur following the event. For example, purchases of major appliances tend to follow the purchase of a new house"; col 7 lines 8-64 note "Upon determining item recommendations, the recommen-dation module 130 provides those item recommendations to the user. The recommendation module 130 may provide the recommendations through at least one of an email, real-time browsing, a text message, social networking post, microblog post, or a multi-media message.").
(k) Holtzclaw discloses transmitting, by the processor, the targeted promotion in one or more newly generated sentences to the individual through a user interface, a user mobile device or user social media sites, wherein the one or more newly generated sentences include key information explaining a need of the targeted promotion or a reason that the individual needs the targeted promotion for the identified upcoming event (see Fig. 5 "504," Fig. 6, and their associated descriptions; col 4 lines 40-44 note "a recommen-dation user interface (e.g., the recommendation user interface illustrated in FIG. 6) to be displayed to the user."; col 7 lines 8-64 note "Upon determining item recommendations, the recommen-dation module 130 provides those item recommendations to the user. The recommendation module 130 may provide the recommendations through at least one of an email, real-time browsing, a text message, social networking post, microblog post, or a multi-media message. For example, the recommen-dation highlighting key information related to product necessities for the upcoming events through a user interface "602"; and promoting items "608" "610" as depicted in Fig. 6; {although not relied upon at this time, to aid the Applicant in amending around this claim limitation if the Applicant chooses to do so, the Applicant should also further take note of Carbonell see Fig. 1 note "132" "134" "136"; [0002]; [0005]; [0010]; [0025]; [0029]; [0048]}).

	Regarding limitations (c), and (d) as set forth below, Holtzclaw suggests, extracting, by the processor, event parameters from one or more of the generated sentences using natural language processing technologies (see Fig. 1 "122"; Fig. 6 and its associated description; Fig. 8 col 2 line 23 - col 3 line 15 note "user data may include answers to questions posed to a user in order to formulate item recommendations for the user" and timeline generation or tagging of user events; col 5 lines 16-25;  col 7 lines 8-64 ; col 10 line 20 - col 11 line 1). Thus these citations already suggest to a PHOSITA that Holtzclaw makes use of natural language processing technologies (hereinafter NLP) such as sentiment analysis to implicitly extract, at t0, first event parameters from received user data associated with metadata such that product recommendations including contextually relevant sentences can be provided to users at a later time, see at least Fig. 6 and its associated description. 
	Nevertheless, the Examiner relies on an additional reference, namely Bracewell, in view of compact prosecution and to more expressly teach extracting event parameters from a sentence of received data using Natural Language Processing technologies such as semantic analysis to present targeted content is indeed old and well-known in the art.
	
(c) Holtzclaw expressly does not teach extracting, by the processor, event parameters from the plurality of received data using natural language processing technologies, wherein the natural language processing technology includes morphological, grammatical, syntactic, and semantic analyses of language to extract different types of a key element. Bracewell teaches extracting, by the processor, event parameters from one or more of the generated sentences using natural language processing technologies, wherein the natural language processing technology includes [...], grammatical, syntactic, and semantic analyses of language to extract different types of a key element (see Figs. 4-5, and their associated descriptions in their entirety, especially note "405" - "425"; and "530 Generate consumer analytics data based on the particular sentence"; [0034]-[0038]; [0039] note "consumer analytics system 105 can additional provide an occasion identification engine 215 to map user posts in the social data of documents 225 to identified occasions, or events having social significance. Text data embodying these posts can be annotated to identify a mapping to one or more determined occasions, to generate annotated data 230. Determined user sentiments can be mapped to these identified occasions. Products and services can further be mapped to these occasions, and relationships between occasions and sentiment, occasions and products/service, or event relationships between occasions, text evidencing a consumer sentiment and/or occasion and the product or service"; [0043]; [0044] note "Event extraction deals not only with the extraction of events, but also with the extraction of the entities participating in the events, and other attributes of the event, such as the time, location, and modality. Despite the advances in the extraction of events, the definition of an "event" is often ill-defined and changes based on the problem being solved. For instance, the Automated Content Extraction (ACE) program defines events using a limited set of types. For instance, TimeML encoding can be leveraged, which defines events as "situations that happen or occur" and focuses on the duration properties of the event. Instead of precisely defining what an event is, event extraction may merely identify the qualities representative of events"; [0049] note "Aspect-based sentiment analysis (e.g., through sentiment analysis logic 212) can merge affect and information extraction seeking to determine the sentiment toward aspects of products, e.g. the consumer sentiment toward the screen of a TV or the food at a restaurant. For instance, aspect term identification can utilize such examples as BIO encoding and rule-based approaches. Techniques for aspect polarity detection include machine learning based techniques that integrate multiple sentiment lexicons to grammar based approaches"; [0070]; [0071] note "For instance, occasions can be detected within a post, and these posts can be annotated ( e.g., with metadata, tags, or other identifiers) to identify that evidence of an occasion is present within the post ... an iterative annotation process can be used to automatically identify occasions within a post, sentence, or phrase."; [0076] note "one or occasion types can be assigned to each of the annotated occasions."; [0077]; [0078] note "The features can consist of surface, syntactic, and semantic information about the word and its context. Syntactic information can be in the form of part-of-speech information and semantic information can be in the form of WordNet super sense, i.e. lexicographer filenames. These features, with the exception of the WordNetbased feature, can be used in other sequence labeling tasks, such as shallow parsing and named entity recognition"; [0079]-[0085] - thus these paragraphs teach analyzing received user data via NLP technologies such that metadata about the one or more sentences can be generated to identify key elements, annotate/tag, and categorize the contents of one or more sentences, in order to provide product recommendations, per Bracewell paras. [0086]-[0089]; [0090] note "Upon determining occasions in sentences and phrases extracted from mined social media and product review resources, relationships can be identified (at 425) between products and product attributes and occasions. Product and service information can be obtained through product data 226 to assist the consumer analytics system in the detection of words within annotated sentences suggesting a relationship between occasion and the relationship. Relationships can be further identified between a single product (or service) and two or more occasions. Likewise, multiple products (e.g., products within a common product market) can be determined to be related to a single occasion (e.g., suggesting an impact to the product market as a whole), ... Similarly, relationships can be established between products and results of sentiment analysis 430 and psychological analysis 435. Overlaps between these relationships can be identified to identify deeper meaning within a particular post or sentence ( e.g., to identify a consumer sentiment related to a product or service based on the occurrence of a particular event) ...."; [0091] note "Occasions can be used to generate useful outcomes, such as targeted advertising ( e.g., someone tweets about taking a camping trip and this sentiment can be 

	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Holtzclaw's foregoing suggestion in view of Bracewell's teachings pertaining to analyzing user's received data such as one or more sentences using NLP techniques. Motivation to modify would be to analyze user's received data using NLP techniques to extract events from one or more sentences such as occasions such that they can be annotated, tagged, and/or categorized to generate product recommendations using plurality of NLP techniques, see at least Bracewell [0076]; [0090]-[0091].
	(c*) see Fig. 1 "122"; Fig. 6 and its associated description; Fig. 8 note "806" - "816";  col 2 line 23 - col 3 line 15 note "user data may include answers to questions posed to a user in order to formulate item recommendations for the user" and timeline generation or tagging of user events; col 5 lines 16-25;  col 7 lines 8-64 ; col 10 line 20 - col 11 line 1). Thus these citations already suggest to a PHOSITA that Holtzclaw makes use of natural language processing technologies (hereinafter NLP) such as sentiment analysis to implicitly extract, at t0, first event parameters from received user data associated with metadata such that product recommendations including contextually relevant sentences can be provided to users, see at least Fig. 6 and its associated description; and Bracewell already suggests numerous NLP techniques to analyze user's data for generating relevant recommendations, see claim limitation (d) above. Nevertheless, the Examiner relies on an additional reference, namely Trabelsi to teach a particular type of NLP technique called morphological utilized as NLP technique to extract features and map the features to make targeted recommendation, i.e. Holtzclaw in view of Bracewell expressly does not teach (d*) wherein the natural language processing technologies including morphological [...] analyses of language. 

	Trabelsi teaches (c*) wherein the natural language processing technology includes morphological [...] analyses of language (see [0005]; [0075] note "The term ‘Genome’ may refer to a pre-defined structured taxonomy of media-specific content features/characteristics, structured in content categories, and degreed by salience scores and/or confidence measures; each such feature/characteristic is referred to as a ‘Gene’ hereinafter." [0137] note "The linguistic analysis may involve: morphological normalization (stemming of words to base feature extraction logic may respectfully comprise: a morphology logic element, a syntax logic element and a semantic analysis logic element. Extracted linguistic features may be used as input to the mapping logic element, which may use statistical inference and mapping functions to map certain genes to the content." [0138] "d. A mapping of gene to content may involve: identifying the gene, giving the gene a score (quantifying its relevance to the content) and a confidence (quantifying how confident the mapper is in the relevance metric).")
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify what Holtzclaw in view of Bracewell already suggests as noted above, i.e. using one or more NLP techniques to analyze user data, by incorporating teachings of Trabelsi's pertaining to applying old and well-known NLP or linguistic technique, namely Morphology. Motivation to modify would be to extract features by applying a particular NLP or linguistic techniques such as morphology such that the extracted feature can be used as input and mapped to content, see at least Trabelsi [0137], which can be utilize to provide product recommendations by analyzing user data through NLP or linguistic technique, see at least Trabelsi [0005] and [0011].
	(d) Holtzclaw expressly does not teach tagging and categorizing content in sentences based on the extracted event parameters, wherein each of the sentences contains terms [...]. Bracewell teaches tagging and categorizing content in sentences based on the extracted event parameters, wherein each of the sentences contains terms [...] (see Figs. 4-5, and their associated descriptions in their entirety, especially note "405" - "425"; and "530 Generate consumer analytics data based on the particular sentence"; [0034]-[0038]; [0039] note "consumer analytics text evidencing a consumer sentiment and/or occasion and the product or service"; [0043]-[0044]; [0070]; [0071] note "For instance, occasions can be detected within a post, and these posts can be annotated ( e.g., with metadata, tags, or other identifiers) to identify that evidence of an occasion is present within the post ... an iterative annotation process can be used to automatically identify occasions within a post, sentence, or phrase."; [0076] note "one or more respective occasion types can be assigned to each of the annotated occasions."; [0077]-[0080] - these paragraphs teach analyzing received user data via NLP such that metadata about the one or more sentences can be generated to annotate and categorize the contents of one or more sentences, in order to provide product recommendations, per Bracewell paras. [0086]-[0089]; [0090] note "Upon determining occasions in sentences and phrases extracted from mined social media and product review resources, relationships can be identified (at 425) between products and product attributes and occasions. Product and service information can be obtained through product data 226 to assist the consumer words within annotated sentences suggesting a relationship between occasion and the relationship. Relationships can be further identified between a single product (or service) and two or more occasions. Likewise, multiple products (e.g., products within a common product market) can be determined to be related to a single occasion (e.g., suggesting an impact to the product market as a whole) […] Similarly, relationships can be established between products and results of sentiment analysis 430 and psychological analysis 435. Overlaps between these relationships can be identified to identify deeper meaning within a particular post or sentence ( e.g., to identify a consumer sentiment related to a product or service based on the occurrence of a particular event) ...."; [0091] note "Occasions can be used to generate useful outcomes, such as targeted advertising ( e.g., someone tweets about taking a camping trip and this sentiment can be used to conclude that the person is now looking for a car and ads for "camping" occasion cars can be pushed to the person"). 
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify Holtzclaw's foregoing suggestion in view of Bracewell's teachings pertaining to analyzing user's received data such as one or more sentences using NLP techniques. Motivation to modify would be to analyze user's received data using NLP techniques to extract events from one or more sentences describing occasions such that they can be annotated, tagged, and/or categorized to generate product recommendations, see at least Bracewell [0076]; [0090]-[0091].
	Regarding limitations (e*), (f), and (h*) as set forth below, Holtzclaw suggests determining whether to generate item recommendation based on user behavior data which includes one or more historic purchase events and predicting future purchase related to historic purchases, see at least Holtzclaw col 2 line 15 - col 3 line 15, col 6 lines 15-17 note "the user may be browsing stereos, and the user behavior data 116 may indicate that the user purchased a stereo four years ago"; col 7 lines 5-64 note "indicates that the book being browsed was previously purchased for a friend.", and transmitting contextually relevant recommendations, see at least col 7 lines 43-64 by making use of NLP technologies col 5 lines 16-25;  col 7 lines 8-64 ; 

	However Holtzclaw in view of Bracewell in view of Trablesi expressly does not teach (e*) [...] based on searching inventories for additional quantities of the determined purchasable products based on a need of the individual; (f) simultaneously collecting, by the processor, a plurality of purchase history data associated with the individual from a plurality of databases; (h*) [...] based on based on quantity or amount of items remaining at the individual's business or home, wherein the quantity or the amount of the items remaining at the individual's business or home is determined based on the individual's purchase history data. 	
	(e*) Carbonell teaches [...] based on searching inventories for additional quantities of the determined purchasable products based on a need of the individual (see Fig. 2 note "220" - "245", Fig. 3 note "312", and their associated disclosure; [0021]; [0022] note "a recommendation 131 can be generated to assist shopper 118 during a purchase decision. In the scenario, result 126 can be inputted into a recommendation engine 130 which can generate recommendation 131. Recommendation 131 can be presented within interface 132 executing within phone 116. For example, when a user scans a barcode of a canned good, a recommendation for purchasing or not purchasing the canned good can be presented in interface 132. In one embodiment recommendation 131 can present information about historic purchases and a recommended action. Recommended action can include a purchase action and/or a savings action."; [0023] note "rejection of recommendation 131 (e.g., 'Purchase Anyway'). In one instance, the shopper 118 selection of actions 134, 136 can be utilized as feedback for subsequent recommendations 131. In the embodiment, shopper 118 can be prompted for a exemption when the recommendation is rejected. For example, when a shopper 118 rejects a recommendation, a comment form can be inventories 356 associated with a shopper. In the embodiment, tracking can include, but is not limited to, location information, quantity information, pricing information, and the like. For example, manager 322 can permit a shopper to track an inventory of purchased goods at two different houses owned by the shopper"; [0035] note "personalizer 324 can be employed to analyze feedback from a recommendation 392 to improve subsequent recommendations"); 
	(f) Carbonell teaches simultaneously collecting, by the processor, a plurality of purchase history data associated with the individual from a plurality of databases (see Fig. 1, Fig. 3, and their associated disclosure; [0021] note "can trigger query 120 to be performed on a shopper inventory 122 and/or a historic purchases 124."; [0027] note ""; [0028] note "performed in the context of scenarios 110, 130,150 and/or system 300. Method 200 can be performed in real-time consumer-specific inventories 356 associated with a shopper. In the embodiment, tracking can include, but is not limited to, location information, quantity information, pricing information, and the like. For example, manager 322 can permit a shopper to track an inventory of purchased goods at two different houses owned by the shopper." - thus Carbonell teaches searching in real-time or simultaneously plurality of databases to ascertain a recommendation in real-time including a recommendation pertaining to additional quantities of already owned product or merchandise);
	(h*) Carbonell teaches [...] based on quantity or amount of items remaining at a business or home of the individual, wherein the quantity or the amount of the items remaining at the business or home of the individual is determined based on the individual's purchase history data (see Fig. 1 note "122" "124" "126" "130" "132," Fig. 2, Fig. 3, and their associated descriptions; [0005]; [0010] note "solution for providing a consumer advocate recommendation utilizing historic purchasing data. In the solution, historic purchase data can be utilized to assist a consumer in performing purchases. The solution can be configured to allow a consumer to make intelligent purchases based on pricing data, item availability, and the like."; [0025] note "exhaustible goods such as food, consumer- specific care items, consumer-specific electronics, books, music, art, and the like. In the instance, the disclosure can notify a shopper of a pending purchase based on historic usage of the good. For example, when a shopper purchases insecticides at the end of every month, the disclosure can alert the shopper to purchase insecticides appropriately."; [0029]; [0034] note "manager 322 can be utilized to track one or more consumer-specific inventories 356 associated with a shopper. In the embodiment, tracking can include, but is not limited to, location information, quantity information, pricing information, 
	Therefore (as it applies to claim limitations (e*), (f), (j*) above)  it would be obvious to a PHOSITA before the effective filling date of the invention to modify Holtzclaw in view of Bracewell in view of Trablesi's foregoing suggestions by incorporating teachings of Carbonell to generate recommendations based on inventories associated with the user. Motivation to modify would be to take into account existing quantity owned to generate or provide appropriate recommendations that take into account inventories of one or more selected items determined in real-time by searching through user associated inventories which allows the user to make a decision, such as "OK" or "Purchase Any-way", regarding a selected product for purchase based on user owned inventories, see at least Carbonell [0021]-[0023], and improve recommendations based on user feedback, see at least Carbonell [0035].
	Regarding limitations (i*), and (j), as set forth below, Holtzclaw suggests determining whether to generate item recommendation based on user behavior data which includes one or more historic purchase events and predicting future purchase related to historic purchases, see at least Holtzclaw col 2 line 15 - col 3 line 15 and col 7 lines 8-64, and transmitting contextually relevant recommendations, see at least col 7 lines 43-64 by making use of NLP technologies col 5 lines 16-25;  col 7 lines 8-64 ; col 10 line 20 - col 11 line 1; Bracewell and Trablesi suggests product recommendations based on extraction of user data which is analyzed utilizing NLP one or more NLP techniques such as semantic analysis, see at least [0003] and [0083]-[0091]; and [0011] and [0137] respectively; and Carbonell suggests product recommendations based on analyzing user historic purchase based inventory, see at least [0004] (mentions perishable in the Background); [0010]; [0025] (mentions exhaustible goods). 

	(i*)-(j) However, in view of compact prosecution, Holtzclaw in view of Bracewell, Trabelsi, and Carbonell expressly does not teach (i*) [...] determining, by the processor, whether the purchased product is unconsumable, expired, or obsolete based on a duration of ownership of the purchased product that exceeds a pre-configured ownership threshold established by manufacture data or product descriptions in a product database; (j) in response to Wallace teaches (i*) determining, by the processor, whether the purchased product is unconsumable, expired, or obsolete based on a duration of ownership of the purchased product that exceeds a pre-configured ownership threshold established by manufacture data or product descriptions in a product database; (j) in response to determining that the purchased product is unconsumable, expired, or obsolete [...] (see [0013]; [0027]; [0049]; [0050]-[0051]; [0084]-[0085]; [0086] note "user computing device 102 generates or updates data store 114 and/or consumption profile 116 to reflect the status of the food item 108. Data store 114 may be a database that contains food item data associated with the food items 108 stored in pantry 106. The data store may identify a collection of food items 108 that are stored in pantry 106, and/or information associated with the individual food items 108, such as nutritional information; brand information; food types; flavors; quantities/amounts of individual food items 108 stored in pantry 106 (e.g., 2 boxes of ramen, 1.3 lbs. of sugar, 3.5 oz. of olive oil, etc.); dates individual food items 108 were purchased; expiration data associated with individual food items 108; and/or other information. In some embodiments, user computing device 102 may generate or update data store 114 based on the food item data."; [0092] note "At 310, user computing device 102 presents a notification that the food item 108 is going to expire. If user computing device 102 determines that the food item 108 is going to expire, user computing device 102 may provide a notification to a user 104 that includes one or more of: a message that the food item 108 is going to expire before it is fully consumed, a recommendation of one or more recipes that include the food item 108 to expedite consumption of the food item 108, a selectable option for obtaining an additional amount of the food item 108 ( e.g., adding the food item 108 to a shopping list, acquiring the food item 108 from an online marketplace/grocery service, etc.), or a combination thereof. User computing 
	Therefore (as it applies to claim limitations (i*)-(j) above) it would be obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions by Holtzclaw in view of Bracewell and Carbonell by incorporating teachings of Wallace pertaining to determining whether a product is unconsumable, expired, or obsolete based on purchase history. Motivation to modify would be to, based on analyzing an individual's purchase history, to inform the individual that one or more products that they purchased previously is expired or going to expire, see at least Wallace [0086] and [0092], and promote its expeditious use, see at least Wallace [0092], OR promote re-order or re-purchase of products near expiration or that have expired via presentation of a notification, see at least Wallace [0092].
	As per claims 2, 9, and 16, Holtzclaw in view of Bracewell, Trablesi, Carbonell, and Wallace teaches the claim limitations of claims 1, 8, and 15 respectively. 
	Holtzclaw suggests determining whether to generate item recommendation based on user behavior data which includes one or more historic purchase events and predicting future purchase related to historic purchases, see at least Holtzclaw col 2 line 15 - col 3 line 15 and col 7 lines 8-64, and transmitting contextually relevant recommendations, see at least col 7 lines 43-64. 

	However, Holtzclaw in view of Trablesi, Carbonell, and Wallace expressly does not teach determining purchasable services associated with the identified upcoming events and the extracted event parameters. Bracewell teaches determining purchasable services associated with the identified upcoming events and the extracted event parameters (see [0005] note "a corpus of text data can be accessed that includes a plurality of sentences and each of these sentences is parsed to determine, for each word, a corresponding meaning. A particular one of the sentences can be determined to correspond to a particular occasion based on the determined meanings of relationship can be determined between the product or service and the particular occasion based on the particular sentence"; [0091]; [0092] note "For instance, a corpus of text data can be identified 505 and accessed, as collected, for instance, from multiple different sources of social data, including social network platforms, discussion boards, user comments, etc. The corpus of text data can include distinct documents, or posts, each with one or more phrases or sentences (collectively "sentences"). Words of the sentences can be parsed 510 to determine a semantic meaning for each word, as well as a meaning or context of the sentence, phrase, or paragraph as a whole. In some of the sentences, one or more words may be detected that correspond to an occasion, and the consumer analytics system can determine 515 that the particular occurrence corresponds to at least one particular sentence. Multiple sentences may be determined 515 to correspond to a particular occasion or different instances of occasions of a common type. Such sentences can themselves be linked or associated based on each corresponding to an occasion. Words within the particular sentence may also indicate a correspondence to one or more products, experiences, and/or services. The consumer analytics system can determine 520 that the particular sentence corresponds to the product, experience, or service and define a relationship between the occasion and the product, based on each being determined to correspond to an expression embodied in the particular sentence.").
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Holtzclaw in view of Trablesi, Carbonell, and Wallace's foregoing suggestions to incorporate Bracewell's teachings pertaining to analyzing user's received data such as one or more sentences using NLP. Motivation to modify would be to analyze user's received data using NLP to extract events from one or more sentences such as occasions such that they 
	As per claims 3, 10, and 17, Holtzclaw in view of Bracewell, Trablesi, Carbonell, and Wallace teaches the claim limitations of claims 1, 8, and 15 respectively. Holtzclaw teaches the event parameters are selected from a group consisting of a start date, a start time, an end date, an end time, venues, participants, and event duration and an event theme (see contents as depicted in Figs. 3, 5, 6 and their associated description; col 3 lines 3-15; col 4 lines 50-66; col 7 lines 8-64 - thus Holtzclaw, under BRI in light of the as-filed specification teaches, determining and processing group of event parameters consisting such as start date and time e.g. birth of a child per Fig. 6; end date and time, e.g. 5th year in which child goes to school per Fig. 6; venues, e.g. Ski where hot chocolate was bought per Fig. 3 note "304" or house per col 3 lines 3-15;  participants e.g. parent-daughter per Fig. 6 or family per Fig. 3; and event duration, e.g. five years per Fig. 6 and event theme birth of child such as per col 7 lines 58-62 note "The recommendation context 604 may convey the event to which both the predictions and their associated recommendations 608 and 610 are related (e.g., the birth of a child) as well as a reason or inference explaining the relation of the event to the recommendations", but can be others such as per col 5 lines 29-36 note "For user data 114 which includes social networking activity data, the timeline module 112 may determine events based on the level of activity associated with a social networking item (e.g., comments or indications of approval associ-ated with a post); based on which social network items are listed as events in a social network timeline for the user; or based on personal information about the user maintained by the Social network (e.g., birthday, wedding anniversary, etc.)" - thus Holtzclaw teaches processing user Wallace [0030]; [0087] note "Example information about the consumption event may include one or more times associated with the consumption event ( e.g., start time, end time, data of the consumption event, etc.), a purpose of the consumption event (e.g., a recipe associated with the consumption event, a holiday associated with the consumption event, etc.), one or more users 104 associated with the consumption event, an amount of the food item 108 consumed during the consumption event, an amount of the food item 108 remaining after the consumption event, etc."; and also further take note of Bracewell [0043]; [0044] note "Event extraction deals not only with the extraction of events, but also with the extraction of the entities participating in the events, and other attributes of the event, such as the time, location, and modality. Despite the advances in the extraction of events, the definition of an "event" is often ill-defined and changes based on the problem being solved. For instance, the Automated Content Extraction (ACE) program defines events using a limited set of types. For instance, TimeML encoding can be leveraged, which defines events as "situations that happen or occur" and focuses on the duration properties of the event."; [0051]]).
	As per claims 4, 11, and 18, Holtzclaw in view of Bracewell, Trablesi, Carbonell, and Wallace teaches the claim limitations of claims 1, 8, and 15 respectively. 
	Holtzclaw suggests determining whether to generate item recommendation based on user behavior data which includes one or more historic purchase events and predicting future purchase related to historic purchases, see at least Holtzclaw col 2 line 15 - col 3 line 15 and col 7 lines 8-64, and transmitting contextually relevant recommendations, see at least col 7 lines 43-

	However Holtzclaw in view of Bracewell, Trablesi, and Carbonell expressly does not teach wherein determining whether the products purchased in the past are unconsumable, expired, or obsolete is manually preconfigured by the individual. Wallace teaches wherein determining whether the products purchased in the past are unconsumable, expired, or obsolete is manually preconfigured by the individual (see [0054]; [0095] note "option 508 may be a selectable element that, when selected, opens up an additional interface that enables a user 104 to execute on or more functionalities associated with a threshold, such as turning off the threshold for the item, setting a new threshold value, setting a new ratio of the time remaining to the expiration date to the expected life of the food item 108, or similar"; [0096]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions by Holtzclaw in view of Bracewell and Carbonell by incorporating teachings of Wallace pertaining to unconsumable, expired, or obsolete based product offers or recommendation. Motivation to modify would be to ensure that the user is allowed to input data regarding food item, see Wallace [0095], and provide flexibility to modify inputs such that alerts are generated as per their inputted preferences, see at least Wallace [0090]-[0091].
	As per claims 5, 12, and 19, Holtzclaw in view of Bracewell, Trablesi, Carbonell, and Wallace teaches the claim limitations of claims 1, 8, and 15 respectively. Holtzclaw discloses 
	As per claims 6, 13, and 20, Holtzclaw in view of Bracewell, Trablesi, Carbonell, and Wallace teaches the claim limitations of claims 1, 8, and 15 respectively. Holtzclaw discloses wherein the generated promotion is either one-time use only or expires after a pre-configured period of time (see contents as depicted of Figs. 5, 6, and their associated descriptions; col 11 lines 28-34).
	As per claims 7, and 14, Holtzclaw in view of Bracewell, Trablesi, Carbonell, and Wallace teaches the claim limitations of claims 1 and 8 respectively. Holtzclaw discloses wherein the transmitting of the targeted promotion to the individual is selected from a group consisting of emails, SMS, social posts, displayed on a graphical user interface of a mobile application, or on a seller website (see col 11 lines 28-34 note "an email, real-time browsing, a text message, Social networking post, microblog post, or a multi-media message.").
	
	Response to Applicant's Arguments
5.	Regarding remarks pertaining to "Claim Rejections - 35 U.S.C. § 112" on page 10 of 17 of the response filed 12/20/2021, the rejection has been withdrawn in view of filed claim amendments.
	Regarding remarks pertaining to "Claim Rejections - 35 U.S.C. § 101" on pages 10-14 of 17 of the response filed 12/20/2021, the Examiner has fully considered the Applicant's arguments however finds the Applicant's arguments in view of amended limitations unpersuasive. The Applicant argues as follows:
"2019 Guidance"), issued on January 7, 2019, Applicant's claims are directed to patent-eligible subject matter. More specifically, Applicant contends the claims demonstrate a practical application of the exception."; reproduces the entire claim; "Applicant submits the foregoing feature of the claims are a technical feature that is not directed to fundamental economic principles or practices (e.g., hedging, insurance, mitigating risk); commercial or legal interactions ( e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); or managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions). Accordingly, Applicant submits the claims are not directed to certain methods of organizing human activity. Moreover, Applicant submits that, at least, simultaneously collecting by the processor a plurality of purchase history data associated with the individual from a plurality of databases is incapable of being performed in the human mind. Thus, Applicant submits the claims are not directed to a mental process. Applicant submits the claims are therefore patent-eligible under prong one of revised step 2A of the Alice test"
	Examiner's response to (A): The Applicant has failed to delineate the claim recitation because per step 2A prong one abstract recitation is evaluated, and  as apparent the Applicant has argued that the claims do not recite an abstract idea in view of what appears to be additional elements e.g. simultaneously collecting by the processor. Thus, the Applicant's argument against step 2A prong one is unpersuasive as based upon the abstract recitation the claims squarely invoke certain methods of organizing human activity and can be practically implemented using mental processes, but for the recitation of additional elements. 
	(B) "Assuming arguendo that the claims recite a judicial exception, which Applicant in no way concedes, the claims are, nevertheless, patent-eligible under prong two of the revised step 2A of the Alice test. Under the second prong, the Examiner is obligated to determine whether additional elements in the claims, either on their own or in combination, are integrated into a practical application. The 2019 Guidance states that "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Without conceding that Applicant's claims are directed to any abstract idea at all, Applicant contends that the claims are integrated into a practical application. The 2019 Guidance provides examples of limitations that are indicative of integration into a practical application, such as (1) an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; (2) an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition; (3) an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; ( 4) an additional element effects a transformation or reduction of a particular article to a different state or thing; and (5) an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the See, e.g., paragraph [0014]. Applicant submits this is a technological improvement that goes beyond a mere abstract idea of organizing human activity or mental process."

	Examiner's response to (B): The Examiner finds no correlation between Finjan and Core Wireless, and claims of the instant application as the facts and inventions are different. Further, what the Applicant asserts as solving a problem, namely "solve the issue of displaying untargeted recommendations to individuals irrespective of their preferences or interests by detecting upcoming events and determining purchasable items associated with the upcoming event based on the analysis of the customer's purchase history. See, e.g., paragraph [0014]. Applicant submits this is a technological improvement that goes beyond a mere abstract idea of organizing human activity or mental process" is indeed an abstract idea for which computing devices are merely invoked as generic tools for the implementation of the abstract idea for instance note the following precedential court cases finding such generic computing devices as failing to make an otherwise ineligible claim patent-eligible: 
	(i) the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); 
	(ii) tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent; 
	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted); 
	(iv) anonymous loan shopping (Mortgage Grader) - as it pertains to the mental processes type concept being claimed here; and 
	(v) as explained previously at such a high level of generality, recitation of natural language processing techniques is simply being utilized, which amounts to or can be construed as apply NLP techniques equivalent of "apply it" and/or general linking to a technical field of use as explained in the updated rejection in view of filed claim amendments, i.e. claims fail to contain meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment or field of use (Id. or note step 2A prong two), as there is neither any details as to how simply utilizing natural language processing technologies improves computer-related technology in the as-filed disclosure nor claimed. The Examiner respectfully maintains that the NLP is simply being utilized to implement the abstract idea as noted in prong one, which amounts to no more than "apply NLP" and/or general linking to a technical field of use as explained in the updated 101 rejection in view of amendments, namely "wherein the natural language processing technology includes morphological, grammatical, syntactic, and semantic analyses of language to extract different types of a key element." Furthermore, the above assertions by the Examiner are apparent from as-filed specification paragraph [0031]  which is where the support is for "by utilizing natural language processing technologies, wherein the natural language processing technology includes morphological, grammatical, syntactic, and semantic analyses of language" which clearly described at a high level of generality, for instance further note (i) "By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem"))" - see MPEP 2106.05(f); and/or (ii) see MPEP 2106.05(h) "For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)." [similarly here a tailored promotion identifying key information to get user to a technological improvement that goes beyond a mere abstract idea of organizing human activity or mental process.].
	Accordingly, per step 2A analysis as a whole (prong one and prong two), the claims are indeed directed to an abstract idea, and contrary to the Applicant's assertions, the additional elements fail to integrate (prong two) the abstract idea (prong one) into a practical application. 
	Regarding "X. RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 103" on pages 14-16 of 17 of the response filed 12/20/2021, the Applicant’s arguments with respect to amended claims 1, 8, 15 have been fully considered, however the Examiner respectfully finds them unpersuasive.
	The Applicant argues the following amended claim limitation of claims 1, 8, and 15, note "Thus, Applicant submits Holtzclaw fails to disclose "determining, by the processor, purchasable products associated with the identified upcoming events and the extracted event parameters based on searching inventories for additional quantities of the purchasable product based on a need of the individual," and points to as-filed spec. para. [0032] of the instant application, and argues in view of the foregoing against Holtzclaw and Carbonell as follows:
	(i) "With regard to claim 1, Applicant submits Holtzclaw merely discloses, at lines 6-8 of column 3, "user data may indicate an event, the event being associated with user behavior which has a tendency to occur following the event."; and 
	(ii) "For example, paragraph [0010] of Carbonell merely discloses "utiliz[ing] inventory information of historic purchases to recommend a shopper to not purchase an item,'·, and such a negative recommendation differs from providing recommendations based on searching inventories in accordance with a user's need."
	The rejection of the entire claim limitations is being reproduced as follows: 

	"(h) Holtzclaw discloses determining, by the processor, whether a promotion needs to be generated [...] based on the individual's purchase history  (see Fig. 5 "504," Fig. 6, and their associated descriptions; col 1 lines 6-26; col 2 line 15 - col 3 line 15 note "the user data may include the above-described timeline structure. The user data may indicate an event, the event being associated with user behavior which has a tendency to occur following the event. For example, purchases of major appliances tend to follow the purchase of a new house"; col 7 lines 8-64 note "Upon determining item recommendations, the recommen-dation module 130 provides those item recommendations to the user. The recommendation module 130 may provide the recommendations through at least one of an email, real-time browsing, a text message, social networking post, microblog post, or a multi-media message."; col 11 lines 22-34)"; and 


	However Holtzclaw in view of Bracewell in view of Trablesi expressly does not teach (e*) [...] based on searching inventories for additional quantities of the determined purchasable products based on a need of the individual; (f) simultaneously collecting, by the processor, a plurality of purchase history data associated with the individual from a plurality of databases; (h*) [...] based on based on quantity or amount of items remaining at the individual's business or home, wherein the quantity or the amount of the items remaining at the individual's business or home is determined based on the individual's purchase history data. 	
	(e*) Carbonell teaches [...] based on searching inventories for additional quantities of the determined purchasable products based on a need of the individual (see Fig. 2 note "220" - "245", Fig. 3 note "312", and their associated disclosure; [0021]; [0022] note "a recommendation 131 can be generated to assist shopper 118 during a purchase decision. In the scenario, result 126 can be inputted into a recommendation engine 130 which can generate recommendation 131. Recommendation 131 can be presented within interface 132 executing within phone 116. For example, when a user scans a barcode of a canned good, a recommendation for purchasing or not purchasing the canned good can be presented in interface 132. In one embodiment recommendation 131 can present information about historic purchases and a recommended action. Recommended action can include a purchase action and/or a savings action."; [0023] note inventories 356 associated with a shopper. In the embodiment, tracking can include, but is not limited to, location information, quantity information, pricing information, and the like. For example, manager 322 can permit a shopper to track an inventory of purchased goods at two different houses owned by the shopper"; [0035] note "personalizer 324 can be employed to analyze feedback from a recommendation 392 to improve subsequent recommendations"); 
Carbonell teaches simultaneously collecting, by the processor, a plurality of purchase history data associated with the individual from a plurality of databases (see Fig. 1, Fig. 3, and their associated disclosure; [0021] note "can trigger query 120 to be performed on a shopper inventory 122 and/or a historic purchases 124."; [0027] note ""; [0028] note "performed in the context of scenarios 110, 130,150 and/or system 300. Method 200 can be performed in real-time or near real-time. Method 200 can be performed in serial and/or in parallel"; [0034] note "manager 322 can be utilized to track one or more consumer-specific inventories 356 associated with a shopper. In the embodiment, tracking can include, but is not limited to, location information, quantity information, pricing information, and the like. For example, manager 322 can permit a shopper to track an inventory of purchased goods at two different houses owned by the shopper." - thus Carbonell teaches searching in real-time or simultaneously plurality of databases to ascertain a recommendation in real-time including a recommendation pertaining to additional quantities of already owned product or merchandise);
	(h*) Carbonell teaches [...] based on quantity or amount of items remaining at a business or home of the individual, wherein the quantity or the amount of the items remaining at the business or home of the individual is determined based on the individual's purchase history data (see Fig. 1 note "122" "124" "126" "130" "132," Fig. 2, Fig. 3, and their associated descriptions; [0005]; [0010] note "solution for providing a consumer advocate recommendation utilizing historic purchasing data. In the solution, historic purchase data can be utilized to assist a consumer in performing purchases. The solution can be configured to allow a consumer to make intelligent purchases based on pricing data, item availability, and the like."; [0025] note "exhaustible goods such as food, consumer- specific care items, consumer-specific electronics, books, music, art, and the like. In the instance, the disclosure can notify a shopper of a pending a shopper purchases insecticides at the end of every month, the disclosure can alert the shopper to purchase insecticides appropriately."; [0029]; [0034] note "manager 322 can be utilized to track one or more consumer-specific inventories 356 associated with a shopper. In the embodiment, tracking can include, but is not limited to, location information, quantity information, pricing information, and the like. For example, manager 322 can permit a shopper to track an inventory of purchased goods at two different houses owned by the shopper"; [0048]).
	Therefore (as it applies to claim limitations (e*), (f), (h*) above)  it would be obvious to a PHOSITA before the effective filling date of the invention to modify Holtzclaw in view of Bracewell in view of Trablesi's foregoing suggestions by incorporating teachings of Carbonell to generate recommendations based on inventories associated with the user. Motivation to modify would be to take into account existing quantity owned to generate or provide appropriate recommendations that take into account inventories of one or more selected items determined in real-time by searching through user associated inventories which allows the user to make a decision, such as "OK" or "Purchase Any-way", regarding a selected product for purchase based on user owned inventories, see at least Carbonell [0021]-[0023], and improve recommendations based on user feedback, see at least Carbonell [0035]."
	Accordingly, the Applicant's argument (i) and (ii) set forth a very limited discussion and very limited characterization of what is fully taught by Holtzclaw and Carbonell. For instance Holtzclaw already suggests particularly note "col 6 lines 15-17 note "the user may be browsing stereos, and the user behavior data 116 may indicate that the user purchased a stereo four years ago"; col 7 lines 5-64 note "indicates that the book being browsed was previously purchased for a friend." not just "at lines 6-8 of column 3, "user data may indicate an event, the event being but also positive recommendations see Carbonell paras. [0022] note "a recommendation 131 can be generated to assist shopper 118 during a purchase decision. In the scenario, result 126 can be inputted into a recommendation engine 130 which can generate recommendation 131. Recommendation 131 can be presented within interface 132 executing within phone 116. For example, when a user scans a barcode of a canned good, a recommendation for purchasing or not purchasing the canned good can be presented in interface 132. In one embodiment recommendation 131 can present information about historic purchases and a recommended action. Recommended action can include a purchase action and/or a savings action."; [0023] note "rejection of recommendation 131 (e.g., 'Purchase Anyway'). In one instance, the shopper 118 selection of actions 134, 136 can be utilized as feedback for subsequent recommendations 131. In the embodiment, shopper 118 can be prompted for a exemption when the recommendation is rejected. For example, when a shopper 118 rejects a recommendation, a comment form can be presented to indicate the reason for the rejection."; [0025] note "utilized to advise purchases for exhaustible goods such as food, consumer-specific care items, consumer-specific electronics, books, music, art, and the like. In the instance, the disclosure can notify a shopper of a pending purchase based on historic usage of the good. For example, when a shopper purchases insecticides at the end of every month, the disclosure can alert the shopper to purchase insecticides appropriately."; [0029] note "the selected item f the item is mandatory, the method can continue to step 240, else proceed to step 245. In step 240, a purchase recommendation can be generated for the item. In step 245, a savings recommendation can be generated for the item. In step 250, the recommendation can be presented. In step 255, if the shopper purchases the item, the method can continue to step 260"; [0035] note "personalizer 324 can be employed to analyze feedback from a recommendation 392 to improve subsequent recommendations" and all this is being done to generate real-time recommendations based on searching plurality of inventories associated with the user.
	Thus, (i) the Examiner disagrees with very limited characterization of Holtzclaw and Carbonell as relied upon, and (ii) as apparent from the foregoing  combination of the references as relied upon in view of the filed claim amendments, the combination clearly teaches and would be obvious to a PHOSITA to combine each and every element being claimed. The Applicant is also pointed to take note of references discovered upon conducting an updated search as set forth below in the Conclusion section. Therefore, the Examiner respectfully finds the Applicant's arguments unpersuasive.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:
	(i) Pub. No.: US2017/0316489 [0037] note "if the user indicates that he/she is preparing a meal for a large gathering in a week, even if sufficient ingredients are currently present in the customer inventory, the system may monitor the customer inventory and suggest the purchase of additional items if one or more ingredients needed for the gathering is likely to run low or run out by the event date"
	(ii) Pub. No.: US2016/0005098 [0022] note "may suggest additional items for purchase based upon information found in one or more of profile 125, product inventory 140, currently selected shopping cart items 135, product purchase history 150, and consumer product reviews 160"
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIPEN M PATEL/Examiner, Art Unit 3688